PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas, C., Douglass
Application No. 14/493,550
Filed: 23 Sep 2014
For METHOD AND SYSTEM FOR AUTHORIZED LOCATION MONITORING
:
:
:
:	DECISION ON PETITION
:
:
:





This is in response to the petition pursuant to 37 C.F.R. 
§ 1.182, filed on January 19, 2022, requesting the withdrawal of a terminal disclaimer.  

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on January 19, 2022, requesting expedited handling of the aforementioned petition requesting the withdrawal of a terminal disclaimer.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Office records show the petition fee was charged to Deposit Account number 50-3874 on February 18, 2022.  The petition for the withdrawal of the terminal disclaimer has been accorded expedited handling.
 
The petition pursuant to 37 C.F.R. § 1.182 requesting the withdrawal of a terminal disclaimer is GRANTED.

On December 8, 2016, Petitioner submitted a terminal disclaimer (Office records show it was approved on that same day).

The Examiner has reviewed Petitioner’s request, and has determined that the previously filed terminal disclaimer should be withdrawn.  A Miscellaneous Office Communication has been included with this decision.

The terminal disclaimer which contains a reference to patent  numbers 8,868,103, 8,700,050, and 7,366,522 is hereby WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. Miscellaneous Office Communication



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. §1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).